DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 5/3/2021 are as follows:
	Claims 1-8 are canceled,
	Claim 9 is amended,
	Claims 9-16 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (U.S. Patent Publication No. 2012/0073786, “Sakashita”, previously cited) in view of Jindou et al. (U.S. Patent Publication No. 2016/0223265, “Jindou”, previously cited). 

Regarding Claim 9, Sakashita discloses an air-conditioning indoor unit (figs 3-5) comprising: 
a casing (31a) disposed indoors; 
a fan (41) disposed inside the casing; 

disposed inside the casing, and that includes a plurality of pipes (71, 72, 73) arranged side by side and one above another (fig 5); and 
a drain pan (40) disposed below the heat exchanger, when the heat exchanger is used as a condenser, a subcooling area (42a) subcools a refrigerant flowing in an interior of the heat exchanger (¶0127-0129), the subcooling area comprises one or more of the pipes disposed in the lower heat-exchange area, 
the drain pan includes:
 a bottom portion (see annotated fig 3 below) that is disposed below the heat exchanger; and 
a wall portion (see annotated fig 3 below) that stands on the bottom portion and that is disposed on a downwind side of the heat exchanger, and at least a part of the subcooling area is disposed at a position that is lower than an upper end of the wall portion (see fig 3 below).

    PNG
    media_image1.png
    548
    841
    media_image1.png
    Greyscale



a first header connected to first terminal ends of the fiat multi-perforated pipes; and
a second header connected to second terminal ends of the flat multi-perforated pipes;
the heat exchanger further includes: 
a first partition plate disposed inside the first header that divides the first header into an upper first header and a lower first header along a longitudinal direction of the first header; and
a second partition plate disposed inside the second header on a same plane as the first partition plate, wherein the second partition plate divides the second header into an upper second header and a lower second header along a longitudinal direction of the second header,
the first and second partition plates further divide the heat exchanger into:
an upper heat-exchange area comprising the upper first header and the upper second header; and
a lower heat-exchange area comprising the lower first header and the lower second header. 
Jindou, however, discloses a heat exchanger (figs 2-5) wherein they pipe are flat and multi perforated (see fig 7);
 a first header (40) connected to first terminal ends of the fiat multi-perforated pipes; and
a second header (45) connected to second terminal ends of the flat multi-perforated pipes;
the heat exchanger further includes: 
a first partition plate (41) disposed inside the first header that divides the first header into an upper first header (42) and a lower first header (43) along a direction of the first header; and

the first and second partition plates further divide the heat exchanger into:
an upper heat-exchange area (see annotated fig 5 below) comprising the upper first header and the upper second header; and
a lower heat-exchange area (see annotated fig 5 below) comprising the lower first header and the lower second header. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita to provide the pipe and header configuration of Jindou in order to improve the heat exchange efficiency of the system by providing more surface contact surface area of the fluids with the pipes and the perforated pipes would provide more heat exchange surface area than the standard round tubes of Sakashita. 
Jindou does not explicitly disclose wherein the direction the partition plates divide the header along is the longitudinal direction. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita, as modified, to have the heat exchanger sized such that the direction is the longitudinal direction (as shown below in annotated figure 5 of Jindou) in order to allow for the heat exchanger to optimally utilize the space within the casing and thus optimize the heat exchange capacity. 

    PNG
    media_image2.png
    896
    806
    media_image2.png
    Greyscale


	Regarding Claim 10, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein an area (surface area) of the upper heat-exchange area (upper half, see annotated fig 3 above) is larger than an area (surface area outside of drain pan) of the lower heat-exchange area (lower half, see annotated fig 3 above).

Regarding Claim 11, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein at least a part of the subcooling area (42a) disposed at the upper end of the wall portion (see annotated fig 3 below). 

    PNG
    media_image3.png
    511
    917
    media_image3.png
    Greyscale


Regarding Claim 12, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein at least a part of the subcooling area (42a) is disposed above and below the upper end of the wall portion (see annotated fig 3 above).

Regarding Claim 13, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein a blow-out port (36) is disposed in a lower portion of the casing (31a), the fan (41) is a centrifugal fan (¶0103), and the heat exchanger (42) is disposed to surround the centrifugal fan inside the casing (fig 4).

Regarding Claim 15, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein the heat exchanger (42) is a heat exchanger unit that includes a plurality of the heat exchanger (42a, 42b, 42c).

5.	Claims 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (Japanese Patent Publication JP2005164211A, “Akutsu”, previously cited) in view of Jindou et al. (U.S. Patent Publication No. 2016/0223265, “Jindou”, previously cited). 
Regarding Claim 9, Akutsu discloses an air-conditioning indoor unit (figs 1-5) comprising: 
a casing (see annotated fig 1 below) disposed indoors; 
a fan (13) disposed inside the casing; 
a heat exchanger (9): 
disposed inside the casing, and that includes a plurality of pipes (as can be in fig 1) arranged side by side and one above another (fig 1); and 
a drain pan (11) disposed below the heat exchanger, when the heat exchanger is used as a condenser, the drain pan includes:
 a bottom portion (see annotated fig 1 below) that is disposed below the heat exchanger; and 
a wall portion (see annotated fig 1 below) that stands on the bottom portion and that is disposed on a downwind side of the heat exchanger. 


    PNG
    media_image4.png
    477
    639
    media_image4.png
    Greyscale


However, Akutsu does not explicitly disclose wherein pipes are flat and multi-perforated, a first header connected to first terminal ends of the fiat multi-perforated pipes; and
a second header connected to second terminal ends of the flat multi-perforated pipes;
the heat exchanger further includes: 
a first partition plate disposed inside the first header that divides the first header into an upper first header and a lower first header along a longitudinal direction of the first header; and
a second partition plate disposed inside the second header on a same plane as the first partition plate, wherein the second partition plate divides the second header into an upper second header and a lower second header along a longitudinal direction of the second header,
the first and second partition plates further divide the heat exchanger into:

a lower heat-exchange area comprising the lower first header and the lower second header. 
a subcooling area that subcools a refrigerant flowing in an interior of the heat exchanger, the subcooling area comprises one or more of the flat multi-perforated pipes disposed in the lower heat-exchange area. 
Jindou, however, discloses a heat exchanger (figs 2-7) wherein the wherein pipes (31, 61) are flat and multi-perforated, a first header (40) connected to first terminal ends of the fiat multi-perforated pipes; and
a second header (45) connected to second terminal ends of the flat multi-perforated pipes;
the heat exchanger further includes: 
a first partition plate (41) disposed inside the first header that divides the first header into an upper first header (42) and a lower first header (43) along a direction of the first header; and
a second partition plate (46, see annotated fig 5 below) disposed inside the second header on a same plane as the first partition plate (see annotated fig 5 below), wherein the second partition plate divides the second header into an upper second header and a lower second header along a direction of the second header (see annotated fig 5 below),
the first and second partition plates further divide the heat exchanger into:
an upper heat-exchange area (see annotated fig 5 below) comprising the upper first header and the upper second header; 
a lower heat-exchange area (see annotated fig 5 below) comprising the lower first header and the lower second header; and

Jindou teaches that this heat exchanger configuration provides high efficiency for when the heat exchanger acts as an evaporator and as a condenser (¶0063-0068). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Akutsu to provide the heat exchanger configuration of Jindou in order to improve the efficiency of the apparatus. This would result in at least a part of the subcooling area is disposed at a position that is lower than an upper end of the wall portion (as the subcooling areas are at the bottom of the heat exchanger).
Jindou does not explicitly disclose wherein the direction in which the partition plates divides the header along is the longitudinal direction. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Akutsu, as modified, to have the heat exchanger sized such that direction is the longitudinal direction (as shown below in annotated figure 5 of Jindou) in order to allow for the heat exchanger to optimally utilize the space within the casing and thus optimize the heat exchange capacity. 

    PNG
    media_image5.png
    896
    806
    media_image5.png
    Greyscale

Regarding Claim 14, the combination of Akutsu and Jindou discloses all previous claim limitations. Akutsu further discloses wherein the casing further comprises:
 a blow-out port (5) in a side of the casing; 
a heat exchanger chamber (1A) that communicates with the blow-out port; and 
a blowing chamber (1B) that communicates with the heat exchanger chamber via a partition plate (3, ¶0007), the heat exchanger is disposed in the heat exchanger chamber, and the fan (13) is disposed in the blowing chamber (fig 1).
	
	Regarding Claim 15, the combination of Akutsu and Jindou discloses all previous claim limitations. Masanori, as modified, further discloses wherein the heat exchanger (23, Jindou) is a heat exchanger unit that includes a plurality of the heat exchangers (30, 60, Jindou).

	Regarding Claim 16, the combination of Akutsu and Jindou discloses all previous claim limitations. Akutsu, as modified, further discloses wherein among the plurality of heat exchangers (30, 60, Jindou) in the heat exchanger unit, a first heat exchanger (60, Jindou) disposed most downwind from the fan is disposed such that at least a part of a first subcooling area (94, Jindou) of the first heat exchanger is disposed at a position that is lower than the upper end of the wall portion (see annotated fig 1 below, Akutsu, as it is at the bottom of the heat exchanger).

    PNG
    media_image6.png
    477
    639
    media_image6.png
    Greyscale

Response to Arguments
6.	Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 5-8) that Sakashita and Akutsu fails to disclose partition plates dividing first and second headers in a longitudinal direction. However, neither Sakashita nor Akutsu are relied upon teach these limitations. Rather, Jindou is relied upon to teach these limitations. 
Applicant argues (page 9) that as shown in annotated fig 3 of Jindou the headers are divided by partition plates in the transverse direction and not the longitudinal direction as now required by claim 1. However, as explained in the rejections of claim 9, it would have been obvious to have the heat exchanger sized such that the direction of the divide of the headers is along the longitudinal direction in order to optimize the heat exchanger surface area use and thus optimize the heat exchange capacity of the device. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763